Citation Nr: 0725338	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for right ear 
sensorineural hearing loss.

3.  Entitlement to service connection for corneal scars.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946 and from September 1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The Board denied service connection for tinnitus and for 
right ear sensorineural hearing loss in August 1985.

2.  Since the August 1985 decision, evidence not previously 
submitted to agency decisionmakers, relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
for service connection for tinnitus, has not been received.

3.  Since the August 1985 decision, evidence not previously 
submitted to agency decisionmakers, relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
for service connection for right ear sensorineural hearing 
loss, has not been received.

4.  Corneal scars were not manifest in service, are unrelated 
to service, and are nondisabling.  


CONCLUSIONS OF LAW

1.  The Board's August 1985 decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

2.  As new and material evidence has not been received since 
the Board's August 1985 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The Board's August 1985 decision denying service 
connection for right ear sensorineural hearing loss is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

4.  As new and material evidence has not been received since 
the Board's August 1985 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
right ear sensorineural hearing loss are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  Corneal scars were not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Tinnitus and right ear sensorineural hearing loss

The veteran appeals the RO's May 2005 decisions that new and 
material evidence was not submitted to reopen claims for 
service connection for tinnitus and right ear sensorineural 
hearing loss.  The Board must independently determine whether 
reopening is correct.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The Board had previously denied service connection for 
tinnitus and right ear sensorineural hearing loss in August 
1985.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  To reopen the claim, new and material evidence 
must be received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claim to reopen was received in February 2005.  The 
applicable provisions concerning new and material evidence 
from 38 C.F.R. § 3.156(a) are:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

For evidence to be new and material, it would have to make up 
for a deficiency that existed at the time of the prior 
decision.  Evans v. Brown, 9 Vet. App. 273 (1996).  

At the time of the August 1985 decision, there was evidence 
of current tinnitus and right ear hearing loss.  However, 
they were not related to service.  For evidence to be new and 
material, it would have to relate them to service.  


None of the evidence submitted is new and material.  The 
veteran has asserted, both to health care providers who have 
written what he has asserted in his medical records in August 
2005 and September 2006, and in his June 2007 hearing 
testimony, essentially that tinnitus and right ear hearing 
loss had their onset in service due to acoustic trauma.  His 
statements are not new and material because as a layperson, 
he is not competent to relate his current tinnitus or hearing 
loss disability to service.  Medical expertise is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  The fact that his 
opinions are reported in medical records does not transform 
them into competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

An August 2005 VA audiologist's opinion was that the 
veteran's hearing loss and tinnitus in the right ear was not 
due to military service.  Rather than raising a reasonable 
possibility substantiating the claims, it works against them, 
so it is not material.  Other medical reports from 2002 to 
2007 concerning the veteran's hearing and tinnitus do not 
contain any medical opinions to the effect that it is at 
least as likely as not (a probability of at least 50 percent) 
that any of the veteran's current tinnitus or right ear 
sensorineural hearing loss is related to service.  
Accordingly, they are not material either.

In light of the above, the claims for service connection for 
tinnitus and right ear sensorineural hearing loss are not 
reopened.  

Corneal scars

A March 2005 VA examination report contains a pertinent 
diagnosis of history of corneal abrasions both eyes with 
corneal scar peripherally, right eye.  The preponderance of 
the evidence, however, indicates that a corneal scar was not 
manifest in service, is not related to service, and is 
nondisabling.  This disability was first claimed in February 
2005.

In the February 2005 claim, the veteran's representative 
stated that the veteran had sustained an unspecified eye 
injury in combat.  The veteran reported at the March 2005 VA 
examination that he had a corneal abrasion in one of his eyes 
- he could not remember which one - in approximately 1943, 
went to the medic, and was given eye drops, ointment, and 
pain medication, and was patched.  He also reported that in 
approximately 1944, he had shrapnel in his left eye, which 
was similarly treated.  Additionally, he reported having had 
LASIK done in both eyes and using artificial tears as needed.  
The examination did reveal an anterior corneal stromal scar 
in the inferior periphery of the right eye.  

The service medical records, however, do not document an eye 
injury in service.  They contain a report of civilian 
treatment, dated in March 1944 that indicates that the 
veteran was then attached to the Naval Training School in 
Clarksville, Arkansas, that he was awaiting approval for 
treatment, and that there was no eye specialist attached to 
the command.  The report does not indicate, however, why the 
veteran would be in need of an eye specialist, and the other 
service medical records do not refer to this.  When the 
veteran's eyes were examined in April 1946, however, no scars 
were reported and his visual acuity was 20/20.  Furthermore, 
no eye problem was claimed between the initial compensation 
claim in March 1946 and subsequent claim prosecutions through 
March 1996.  When the veteran's eyes were examined in March 
and August 1951, they were normal and had 20/20 vision.  They 
were also normal on VA and service examinations in 1954 and 
1955 respectively.  Additionally, the veteran denied having 
or having had eye trouble on examination in 1955, and he had 
20/20 vision then.  

Thus, although the veteran now recalls sustaining one or more 
corneal abrasions during his military service, the record 
does not contain contemporaneous records -- or any records 
earlier than 2005 -- referring to an eye injury.  

Moreover, even if the veteran's statements could be competent 
evidence of a corneal abrasion, rather than simply of an eye 
injury, there is no current compensable disability resulting 
from corneal abrasion.  The veteran did not claim in February 
2005 that the scars are causing any disability except for 
visual problems, and his visual acuity at the 2005 
examination is 20/25 in the right eye and 20/30 in the left.  
Even if this visual acuity impairment is due to corneal 
scars, it is not severe enough to warrant compensation.  
38 C.F.R. §§ 4.75, 4.84, Table V (2006).  In essence, no 
current disability is shown.  


No medical evidence indicates that there is current 
disability due to corneal abrasions or resulting corneal 
scarring.  Moreover, the eye evaluations were normal for 
years after service.  The veteran, being a layperson, is 
unable to supply the medical nexus evidence needed.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board has considered application of 38 U.S.C.A. 
§ 1154(b), due to the representative's February 2005 
allegation that the veteran was in combat when he injured his 
eye.  Even if the veteran sustained an undocumented eye 
injury in combat, however, medical nexus evidence would still 
be needed to link a current disability with the combat eye 
injury.

In light of the above, service connection is not warranted 
for corneal scars.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify in a February 2005 
letter, which provided the requisite notification, including 
that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning what would be necessary to reopen the previously 
denied tinnitus and hearing loss claims.  This preceded the 
May 2005 adverse rating decision.  The veteran was not given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), concerning effective date and degree of 
disability, until March 2006, shortly after the Dingess 
decision was issued.  

The veteran was not prejudiced by the timing of the Dingess 
notice because notice and an opportunity to submit evidence 
was provided prior to the last RO adjudication.  Moreover, 
the claims have been denied, so there are no issues 
concerning the effective date and degree of disability.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and provided the veteran with examinations 
for tinnitus, right ear hearing loss, and corneal scars.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

The application to reopen the claim for service connection 
for tinnitus based on new and material evidence is denied.

The application to reopen the claim for service connection 
for right ear sensorineural hearing loss based on new and 
material evidence is denied.

Service connection for corneal scars is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


